Citation Nr: 0828722	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  00-20 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include paranoid schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to March 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Atlanta, Georgia 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The Board remanded the case for 
additional action in June 2006 and again in April 2008.

In a January 2006 rating decision, the RO denied service 
connection for chronic paranoid schizophrenia.  In March 
2006, the veteran submitted a statement that referred to the 
January 2006 denial of service connection for paranoid 
schizophrenia.  In the April 2008 remand, the Board referred 
the psychiatric disorder claim to the RO to clarify whether 
the veteran intended the March 2006 correspondence as a 
notice of disagreement (NOD) with a January 2006 rating 
decision.  Subsequently, in May 2008, the veteran has 
submitted statements and records in support of an appeal for 
service connection for psychiatric disability, to include 
paranoid schizophrenia and post-traumatic stress disorder 
(PTSD).

The issue of entitlement to service connection for a 
psychiatric disorder, described as paranoid schizophrenia, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected scar, headaches, and 
sinusitis do not make him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

VA determines disability ratings by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2007).

VA regulations allow for the assignment of a TDIU when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In this case, the RO has granted service connection for three 
disabilities: a tender scar on the forehead, rated as 10 
percent disabling; psychogenic headaches residual to head 
injury, rated at 10 percent; and chronic sinusitis, rated at 
0 percent.  The combined rating is 20 percent.

In the mid 1980s, the United States Social Security 
Administration (SSA) denied SSA disability benefits for the 
veteran.  The SSA found that degenerative joint disease in 
both knees did not prevent the veteran from working.

The veteran's claims file contain records of VA medical 
treatment of the veteran from 1988 to 2007.  He has been seen 
for chronic headaches, nose and sinus disorders, psychiatric 
disorders described as substance abuse, chronic paranoid 
schizophrenia, and PTSD, bilateral knee disorders, arthralgia 
in multiple joints including the back and neck, eye 
disorders, dental work, hypertension, and hyperlipidemia.  
From 1999 forward, a treating psychiatrist has indicated that 
the veteran is unemployable.

The veteran had two VA examinations in April 2008.  A 
neurological examination included review of the veteran's 
claims file by the examining physician.  The examiner noted 
that the veteran's medical history included hyperlipidemia, 
osteoarthritis, paranoid schizophrenia, chronic obstructive 
pulmonary disease, post-traumatic brain syndrome, 
hypertension, primary open-angle glaucoma, and PTSD.  The 
veteran reported that he was hit in the head with a bat in a 
fight during service in 1982 or 1983.  He stated that he 
continued to have severe pain and headaches in the left 
temporal and parietal areas.  He also reported having pain, 
described as arthritis, all over his body.  The examiner 
noted tenderness over the scalp in the left temporoparietal 
area.  The examiner provided the following impression:

The patient has psychogenic pain that 
involves the left side of his head as 
well as various areas of his body.  The 
patient also has the psychiatric problems 
that are contributing to his pain issues.  
I do not believe that his headaches and 
neuropathic pain that he is feeling are 
due to his altercation in the 1980s but 
are influenced by psychosocial factors 
throughout his life.

An examination of the nose, sinus, larynx, and pharynx, and 
of scars, also included review of the veteran's claims file.  
The examiner noted that the veteran underwent primary 
rhinoplasty with septal repair in 2000 or 2001.  The veteran 
reported that he could not work because of constant sinus 
congestion and drainage and constant headache pain.  On 
examination of the nose, there was septal deviation to the 
left.  The turbinates were swollen and boggy bilaterally, and 
there was crusted discharge within the nacres bilaterally.  
There was tenderness over the maxillary sinuses bilaterally.  
No labored breathing was noted.  Sinus x-rays showed a 1.5 
centimeter density at the base of the left maxillary sinus, 
thought to be a retention cyst or a polyp.  The examiner 
described a scar on the left forehead as 1.5 centimeters in 
length, very thin, superficial, and barely visible.  The scar 
was tender with palpation.  The left forehead was 
hypersensitive, and numb to sensation with monofilament.  The 
scar had no adherence to underlying tissue, and no 
ulceration, breakdown, elevation, or depression.  The 
examiner listed diagnoses of chronic sinusitis and a small 
scar.  The examiner stated the opinion that those diagnoses 
alone should not cause unemployability.  The examiner noted 
that the veteran had other issues, such as post-traumatic 
brain injury and schizophrenia, that warranted evaluation.

The combined 20 percent rating for the veteran's service-
connected disabilities does not meet the criteria for a TDIU 
under 38 C.F.R. § 4.16(a).  A VA psychiatrist who treats the 
veteran finds that the veteran is unemployable due to 
disabilities.  No health care professional, however, has 
indicated that the veteran is unemployable because of the 
disabilities for which service connection has been 
established, i.e., the headaches, sinusitis, and scar on the 
forehead.  On VA examination in 2008, an examiner 
specifically concluded that the effects of the sinusitis and 
scar do not make the veteran unemployable.  The facts of this 
case, then, do not warrant referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration of a TDIU.  The Board denies the appeal for a 
TDIU.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

For an increased-rating claim, including a TDIU claim, VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a June 2006 letter, the RO stated that to establish 
entitlement to a TDIU, the evidence must show that his 
service-connected disabilities, by themselves, prevented him 
from obtaining or maintaining substantially gainful 
employment.  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  Rating decisions dated in April 
2000, September 2000, and September 2007 explained the 
criteria for a TDIU and for the next higher disability 
ratings available for the service-connected sinusitis, 
headaches, and scar under the applicable diagnostic codes.  
A September 2000 statement of the case (SOC) and supplemental 
statements of the case (SSOCs) dated in December 2005 and 
September 2007 provided the appellant with the regulations 
applicable to a TDIU and to disability ratings for his 
service-connected disabilities.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his TDIU claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
that claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

With respect to the veteran's TDIU claim, VA has obtained 
service medical records, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to that issue have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements, and the veteran 
is not prejudiced by a decision on that issue at this time.


ORDER

Entitlement to a TDIU is denied.


REMAND

In a January 2006 rating decision, the RO denied service 
connection for chronic paranoid schizophrenia.  In March 
2006, the veteran submitted a statement that referred to the 
January 2006 denial of service connection for paranoid 
schizophrenia.  In an April 2008 remand, the Board referred 
the psychiatric disorder claim to the RO to clarify whether 
the veteran intended the March 2006 correspondence as a 
notice of disagreement (NOD) with a January 2006 rating 
decision.  Subsequently, in May 2008, the veteran has 
submitted statements and records in support of an appeal for 
service connection for psychiatric disability, to include 
paranoid schizophrenia and PTSD.

A rating decision becomes final when a claimant does not file 
an NOD within one year after the decision is issued.  
38 C.F.R. § 7105.  A written communication expressing 
dissatisfaction or disagreement with a rating decision and a 
desire to contest the result will constitute an NOD.  While 
special wording is not required, the NOD must be in terms 
which can reasonably be construed as disagreement with the 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  In his March 2006 letter to the RO, the veteran 
stated that he was writing because the RO had denied his 
claim for service connection for paranoid schizophrenia.  The 
veteran asserted that the RO's decision was wrong.  Those 
statements are adequate communication that the veteran 
disagreed with and wanted to appeal the January 2006 rating 
decision.  Therefore, the March 2006 letter constitutes an 
NOD with the January 2006 rating decision.

When a claimant files a timely NOD, the agency of original 
jurisdiction (in this case, the RO), must prepare and send to 
the claimant an SOC.  38 C.F.R. § 19.26.  The RO has not sent 
the veteran an SOC addressing his appeal for service 
connection for paranoid schizophrenia.  When a claimant 
submits a statement that constitutes an NOD, and the RO does 
not issue an SOC on that issue, the Board should remand the 
issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  The Board therefore 
remands the issue to the RO to issue an SOC.

Accordingly this case is REMANDED for the following action:

Issue a statement of the case to the 
veteran and his representative, 
addressing the issue of entitlement to 
service connection for a psychiatric 
disorder, described as paranoid 
schizophrenia.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


